DETAILED ACTION
Claims 1-2, 5-7, 9-10 and 19-22	(filed 08/03/2020) have been considered in this action.  Claims 1, 5-7, 9-10, 19 and 21 have been amended.  Claims 2 and 20 have been presented in the same format as previously presented.  Claims 3-4, 8 and 11-18 have been canceled.  Claim 22 is new.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-7, 9-10 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or 

Specification
The disclosure is objected to because of the following informalities:
The reference numbers 30 and 32 are used by the applicant to refer to separate and distinct structures that are inconsistent with both their well-known meaning in the art, and with the explicit definition provided by the applicant.  Reference number 30 is used to refer to all of ‘first cloud service 30’ (i.e. [0012]-[0014]), ‘proprietary network 30’ (i.e. [0017]-[0018]) and ‘wireless network 30’ [0020] ; Reference number 32 is used to refer to all of ‘second cloud service 32’ (i.e. [0012]-[0014]), ‘public network 32’ (i.e. [0017]-[0018]) and ‘wireless networks 32’ (i.e. [0020]).  Furthermore, applicant has explicitly defined a cloud service as ‘[0012] A cloud service is any service that is available to users on demand via the Internet from a cloud computing provider's servers rather than the company's own on premise services’ which is inconsistent with what a person having ordinary skill in the art would consider either a public network, proprietary network or wireless network.  Likewise, while a public network and proprietary .
 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 refers to both ‘the first communication protocol’ and ‘the second communication protocol’, however it is unclear whether this refers to the ‘the first wireless communication protocol’ and ‘the second wireless communication protocol’ of claim 1.   The examiner recommends amending claim 7 to use the same terminology of ‘wireless first/second communication protocol’ as claim 1 to avoid broader interpretation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gateway device” in claims 1-2, 5-7, 9-10 and 19-22 that performs the functions of ‘communicate’ and ‘control’ without stating any specific structure for performing these functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
Based upon the applicant’s specification, the examiner can find no specific structure such as a processor with memory that executes instructions that perform the functions of the gateway device.  A thorough search of the applicant’s specification reveals no reference to a cpu, processor or computer, and the only indicia as to what specific structure defines the gateway device is in paragraph [0023] which states “In the embodiment illustrated, the gateway 38 is designed with processing capabilities such that the gateway 38 is able to retrieve operating information from the control unit 25 of the secondary power source 10 and control the operation of the power management modules 50. The gateway 38 will be able to selectively turn off any of the power management modules 50 to shed loads when needed. In an alternate embodiment, the control unit 25 could include the processing capabilities and communicate to the power management modules 50 through the gateway 38”.  The examiner shall interpret these ‘processing capabilities’ to be a generic computing device with memory and instructions encoded thereon, or to software products that include instructions for executing the specific functions of the gateway device, such that said functionality can be performed by any computing device.  The examiner 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20170289989, hereinafter Peterson) in view of Sacchetti (US 20190289077, hereinafter Sacchetti).

In regards to Claim 1, Peterson teaches “An energy management and communication system, comprising: a secondary power source” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to “a plurality of power management module devices. wherein each power management module device is configured to be connected to an energy consuming device within a home, and includes circuitry configured to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled; [0038] FIG. 2 also shows at least one electrically controllable switch 232 that may be included along one or more of the power lines between the device 224 and devices 202-218. Additionally or alternatively, the switch 232 may be disposed at any one of the devices 202-218, 224. The switch 232 may be actuated to complete a path for power to travel from the supply 228 or supply 230 through the device 224 to one of the devices 202-218 in accordance with present principles. The switch 232 may also be actuated to break the path) “and a wireless transceiver configured to communicate using a first wireless communication protocol” ([0016] the processor can access information wirelessly from an Internet server by activating a wireless transceiver to send and receive data; [0030] FIG. 1 also shows that the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193.  The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols. However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles) “and a gateway device configured to:...control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0026] sequencing power supplied to the system 100 between on and  “and communicate with the secondary power source” ([0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the coordination device is considered a type of gateway).
Peterson fails to teach parts of “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device; communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol; and communicate with the secondary power source”.  It should be noted that while some of these elements are shown to be taught above by Peterson, for the sake of clarity and understanding of the examiner’s position, these same elements are being taught through Sacchetti to show their interrelation and why it would have been obvious to combine such functionality to a person having ordinary skill in the art and to help further compact prosecution.
Sacchetti teaches “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0002] the present invention relates to an intelligent system suitable for the interaction between building environment and a control unit (smart gateway device); [0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, “communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol” ([0068] 30: External modem/router; [0082] at least one modem, respectively a modem router, external 30 with respect to the control unit 2 and operatively connected to the same; wherein it is well understood that routers communicate using 802.11 protocols) “and communicate with the secondary power source” ([0123] The power consumption measurement signals from so-called smart plugs 11, power socket for individual electrical utilities (washing machine, lamp, etc.), from which it can be traced; [0097] The control unit 2 contains various types of sensor means...[0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular: ...[0113] meters for 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which uses the smart plug type devices taught by Peterson with the multiprotocol gateway unit taught by Sacchetti because Peterson suggests the use of such a gateway device when describing the ‘coordinating device’ that acts as an intermediary to receive the power and control information from the secondary power source.  Furthermore, by incorporating such a multiprotocol gateway device, it would have the inherent benefit of Sacchetti of being able to communicate with multiple different types of devices that use many different protocols, and the benefit of easing the use and functionality of smart devices for low-tech users as described in [0003-0006], and for adding functionality that allows better presence detection of a user so energy efficiency can be achieved.  By combining these elements, a person of ordinary skill would expect to take the known smart plug devices that communicate over a variety of communication protocols and are able to selectively control whether power is fed through them or not from a secondary power supply as taught by Peterson, and combine it with the known multiprotocol control device that communicates using multiple 

In regards to Claim 2, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 wherein the secondary power source is a standby generator” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; wherein a backup power generator is considered a standby generator).

In regards to Claim 5, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 further comprising a personal wireless device including an application software program, wherein the personal wireless device is configured to communicate with the secondary power source via the gateway” ([0034] a smart phone 210; [0012] instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware; Fig. 6 and 7 shows user interface that receives information from backup power supply; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the examiner considers the coordinating device referred to by Peterson to be the multi-protocol gateway device taught by Sacchetti).

In regards to Claim 6, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 further comprising the wireless router” ([0068] 30: External modem/router).

Claim 7, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 6 above.  Sacchetti further teaches “The system of claim 6 wherein the wireless router is configured to communicate with a plurality of electronic devices using the second communication protocol and the gateway communicates with the secondary power source using the first communication protocol” ([0021] a multiprotocol control unit provided with internal sensors and actuators as well as internal and external communication devices (modems), with data processing and storage means, in relation to the building in which is located; wherein multiprotocol means it can communicate over any and all of the supported protocols including zigbee, Bluetooth, etc. [0145] via the web browser interface usable from any PC terminal 40 or similar wherever the user has access to a public data network by connecting to the physical or virtual server 100 where the back-end software is resident or even via the interface of the application installed on its mobile device 50 that connects either to the control unit 2 via the router-modem 30 and the back-end software 90;  [0164] Further, the system 1 via back-end software 90 sends the instructions to the control unit 2 which in turn performs commands to the external actuators 20; the back-end software 90 can operate the automatic data update of the software 80 of the multiprotocol 

In regards to Claim 10, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 wherein the gateway is operable to obtain operational information from the secondary power source and to generate control commands for at least one of the power management module devices” ([0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart 

In regards to Claim 22, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1, wherein the first wireless communication protocol is Zigbee and the second wireless communication protocol is WiFi” ([0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora);).  Peterson further teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include... However, note that still other communication interfaces may be used for communication with other devices .

Claims 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Sacchetti as applied to claim 1 above, and further in view of Nohra (US 20160087554, hereinafter Nohra).

In regards to Claim 9, Peterson and Sacchetti teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 wherein the secondary power source includes... to generate control commands for at least one of the power management module devices” ([0073] Another setting 724 is also shown and is enableable using check box 726. Setting 724 may be enabled to configure a device or system undertaking present principles to take actions as described herein based on receipt of signals indicating that primary power or backup power is 
The combination of Peterson and Sacchetti fails to partially teach “The system of claim 1 wherein the secondary power source includes a control unit operable to control operation of the secondary power source and to generate control commands...”.  It should be noted that while some of these elements are shown to be taught above by Peterson, for the sake of clarity and understanding of the examiner’s position, these same elements are being taught through Sacchetti to show their interrelation and why it would have been obvious to combine such functionality to a person having ordinary skill in the art and to help further compact prosecution.
Nohra teaches “The system of claim 1 wherein the secondary power source includes a control unit operable to control operation of the secondary power source and to generate control commands...” (Fig. 1 and [0018] the system 10 can facilitate bi-directional communication between the control device 16, which can be coupled to the power generator 14, and the computing device 12; [0020] The control device 16 (or "smart controller") can be coupled to the power generator 14 and configured to control one or more functions of the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the energy management and communications system which allows control commands to come from a secondary power source as taught by Peterson and Sacchetti, with the use of a generator control device that controls a generator and is able to send and receive information wirelessly as taught by Nohra because Peterson suggests that the smart plug devices can be controlled based on power information from a backup power supply which can be a generator, and Nohra teaches a specific generator control device that has all the claimed functionality and operates wirelessly.  Furthermore, Peterson notes that many functions of 

In regards to Claim 19, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 9 above.  
Peterson further teaches “The system of claim 9, further comprising an application software program configured to operate on a personal wireless device and communicate with the secondary power source” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above).

In regards to Claim 20, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 19 above.  
“The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source ...” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above;).  Nohra teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source and issues commands to the control unit to control operation of the secondary power source” ([0019] the computing device 12 includes, but is not limited to, a smart phone, tablet, wireless router, and the like; [0023] Both the control device 16 and the computing device 12 can include a transceiver for sending monitoring and/or control information and a receiver fur receiving and receiving monitoring and/or control information according to the wireless protocol; [0029] the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like; [0031] The application can provide a graphical user interface based on the data...Additional components 

In regards to Claim 21, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the plurality of power management module devices and issues commands to the plurality of power management module devices to control operation of the plurality of power management module devices” ([0066] FIG. 6 shows an example UI 600 that may be presented on a display in accordance with present principles. The UI 600 may include an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116